Citation Nr: 1409211	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-48 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for asthma prior to July 20, 2013, and in excess of 60 percent thereafter.

2. Entitlement to service connection for acute diverticulitis.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for a thoracic aortic aneurysm and residuals, to include as due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1967 to August 1970, to include service in the Republic of Vietnam, and from April 1971 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, respectively, continued a 30 percent disability rating for asthma and denied entitlement to service connection for acute diverticulitis, COPD, and thoracic aortic aneurysm.  A subsequent rating decision in September 2013 granted an increased disability rating of 60 percent for asthma, effective July 20, 2013.  As the Veteran did not express satisfaction with rating increase, and the evaluation is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for diverticulitis, COPD, and thoracic aortic aneurysm are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to August 16, 2012, the Veteran's asthma was manifested by daily medication for control and pulmonary test results of either FEV-1 of 56- to 70-percent predicted or FEV-1/FVC of 56 to 70 percent; the need for at least monthly visits to a physician and intermittent (at least three per year) courses of systemic corticosteroids were not shown.  

2. Since August 16, 2012, the Veteran's asthma has been manifested by increased symptoms and pulmonary test results of either FEV-1 of 40- to 55-percent predicted or FEV-1/FVC of 40 to 55 percent; more than one attack per week with episodes of respiratory failure or the need for daily use of systemic high dose corticosteroids or immuno-suppressive medications is not shown.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for asthma were not met prior to August 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2013).

2. The criteria for a disability rating of 60 percent, and no higher, for asthma have been met as of August 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was provided with VA examinations of his asthma condition in October 2008, December 2011, and July 2013.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic Code 6602 provides ratings for bronchial asthma.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  38 C.F.R. § 4.97.  Pulmonary function test values are based on the post-bronchodilator results unless these values are lower than pre-bronchodilator results.  38 C.F.R. § 4.96. 

In December 2002 the Veteran filed a notice of disagreement with an October 2002 rating decision continuing the assigned 30 percent disability rating for asthma.  A statement of the case was issued in January 2003, at which time the Veteran had 60 days to file a formal appeal of the decision.  No such appeal having been filed or perfected, the rating decision became final.

In July 2008 the Veteran submitted another copy of his earlier notice of disagreement and asked that his claim be reopened based on worsening disability.  For effective date purposes, the beginning of the appeals period would therefore be July 2007.  See 38 C.F.R. § 3.400.

A December 2007 treatment note shows that the Veteran's most recent pulmonary function tests showed a restrictive defect only, but should be repeated to check for bronchospastic disease.  

On October 2008 VA examination, the Veteran complained of worsening symptoms with more difficulty walking and increasing chest heaviness.  He was using an inhaler and oral medications daily.  He had recently stopped smoking after a history of four cigars per week.  He had been treated in December 2007 for acute bronchitis.  He had asthma attacks at least once a month but less than once a week, and mild symptoms between attacks.  He had chest pain frequently with exertion, an intermittent non-productive cough, wheezing, and frequent shortness of breath.  His testing results showed FVC of 64 percent, FEV1 of 75 percent, and FEV1/FVC of 118 percent.  The examiner described the Veteran's disability as a mild restrictive defect with normal diffusing capacity and good response to bronchodilator.  His disability had led to a change in work assignment and prevented him from engaging in exercise, sports, and recreation. 

A January 2009 treatment note reflects findings of severe cough, wheezing, and shortness of breath.  An assessment of mild extrinsic ventilatory dysfunction was made.  Lung volume testing was within normal limits except for mildly reduced FRC (functional residual capacity) and VC (pulmonary capillary blood volume).  Specific numeric findings from the test were not provided.   

On December 2011 VA examination, the Veteran reported that his asthma had progressively worsened over time and he was using an inhaler and oral medications, both daily, with fair response.  He had used a single course of systemic corticosteroids in the past year.  He did not require any supplemental oxygen and had not had any asthma attacks with respiratory failure in the previous 12 months.  He visited his physician less than monthly for asthma-related care.  A chest X-ray showed mild COPD with chronic lung changes and minimal apical thickening.  Pulmonary function testing showed an FVC of 67 percent, FEV-1 of 80 percent and FEV-1/FVC of 120 percent.  

In August 2012, the Veteran was treated for his cardiac issues and his thoracic aortic aneurysm.  Treatment notes show that on August 16, 2012, he began to have problems maintaining proper oxygen levels in his blood and he received inpatient care for both his heart and breathing difficulties.

On July 2013 VA examination, the Veteran reported that after his heart attack in August 2012, his lungs filled up with fluid and his breathing difficulties were worse.  He required oxygen at night and used his oral and inhaled medications daily.  He had not had any asthma attacks with respiratory failure but did require physician visits about three times per year.  Pulmonary function tests showed results of FVC at 52 percent, FEV-1 at 55 percent and FEV-1/FVC at 105 percent.  The Veteran reported that he had retired from his job in 2011 and could not work due to his shortness of breath.

A review of the evidence set forth above demonstrates that prior to August 2012, the Veteran's disability picture related to his asthma was consistent with the assigned 30 percent disability rating.  At that time, he was not receiving regular monthly care from his physician for his asthma, had not had respiratory failure, and had pulmonary function testing consistent with the 30 percent disability rating criteria.  He used regular medication but did not require supplemental oxygen.  His symptoms were mild (aside from one finding of severe cough, which is not directly for consideration under the rating criteria) and consisted mostly of chest pain and wheezing with exertion.  As such, a disability rating higher than 30 percent is not warranted prior to August 2012.

The VA examination report of July 2013 demonstrated that the Veteran's asthma-related disability picture had worsened.  He was using oxygen at night, had increased visits to his physician, and his pulmonary function test results had declined.  Based on the FEV-1 value of 55 percent, a 60 percent disability rating is clearly warranted.  However, based on the history provided by the Veteran, which is supported by treatment records, the worsening in the Veteran's disability picture is found to have occurred on August 16, 2012, and the effective date should reflect that fact.  

A still higher disability rating for asthma is not shown to be appropriate based on the Veteran's symptoms, treatment, and pulmonary function test results.  The Veteran's visits to his physician to manage his condition occur less than monthly, he has not had asthma attacks with respiratory failure more than once a week, does not use high dose corticosteroids or immune-suppressive medications, and has not demonstrated pulmonary functioning test results of FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 40 percent.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected asthma is manifested by signs and symptoms such as chest pain, coughing, occasional shortness of breath, and the need for inhaled and oral medications.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule include specific laboratory test results intended to measure functional capacity and loss.  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6600-6605.  As a result, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by shortness of breath and the need for regular medication and occasional monitoring of his lung capacity.  In short, there is nothing exceptional or unusual about the Veteran's asthma because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran has reported that he has been unable to work because of shortness of breath.  Ordinarily, such contentions would require the Board to consider entitlement to a total disability rating based on individual unemployability (TDIU) Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, a claim of TDIU was considered and denied by the RO in October 2013.  While the time to appeal that determination has not yet expired, to date there is no indication that the Veteran desires to appeal that decision.  Under these circumstances, the issue of entitlement to TDIU is not deemed to be before the Board.


ORDER

Entitlement to a disability rating higher than 30 percent for asthma prior to August 16, 2012 is denied. 

Entitlement to a disability rating of 60 percent for asthma, but no higher, is granted effective August 16, 2012.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks service connection for acute diverticulitis that arose in August 2008 and has been manifested by abdominal pain, fever, and bloody stools.  A review of his service treatment records shows multiple instances of treatment for gastrointestinal complaints, including abdominal pain, nausea, vomiting, constipation, and diarrhea.  This satisfies the low threshold standard of McLendon and a VA examination or opinion is warranted.

The Veteran also seeks service connection for COPD, which was denied by the RO because of lack of evidence of the condition.  However, the records show that COPD has been found on X-rays.  It is unclear whether this represents an alternate diagnosis of the Veteran's asthma or a second disability and to what extent symptoms and causation would overlap.  An expert opinion is required on remand.

Finally, the Veteran seeks service connection for a thoracic aortic aneurysm and residuals of surgery to repair it.  The record shows that the Veteran is service connected for ischemic heart disease as a result of exposure to herbicides in Vietnam.  A VA examination or opinion should be obtained to address whether the Veteran's ischemic heart disease caused or aggravated the aortic aneurysm.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA evaluation, to include an in-person examination if necessary, to address his claims of service connection for diverticulitis, COPD and aortic aneurysm.

With respect to the diverticulitis claim, the evaluator should provide an opinion as to whether this disability was at least as likely as not (probability 50 percent or greater) caused or by his military service or was related to the gastrointestinal issues for which he was treated in service.  The evaluator should also address whether the diverticulitis was at least as likely as not caused by the service-connected ischemic heart disease and/or asthma.  Finally, if the above questions are answered in the negative, the examiner should state whether the diverticulitis was at least as likely as not aggravated (made permanently worse beyond its natural progression) by the service-connected ischemic heart disease and/or asthma.

With respect to the COPD claim, the evaluator should address the records showing a diagnosis of COPD, including on X-ray, and indicate whether these reflect a separate disability from the service-connected asthma.  If a separate disability or diagnosis is found, the evaluator should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) related to, caused by, or permanently worsened by the Veteran's asthma.  The evaluator should indicate which symptoms are distinct to COPD versus asthma.  

With respect to the thoracic aortic aneurysm claim, the evaluator should offer an opinion as to whether the aneurysm was at least as likely as not (probability 50 percent or greater) caused or aggravated by either ischemic heart disease or asthma or a combination thereof.

The examiner(s) should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.  

2. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


